Citation Nr: 0726756	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left wrist disorder.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 2003 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

A review of the veteran's claims file reveals that this 
matter is not yet ready for appellate disposition.

In August 2007, the veteran sent potentially relevant 
treatment records regarding her left wrist disorder to the 
Board.  Specifically, the veteran submitted a March 2006 
private treatment record which diagnosed left scapholunate 
ligament injury and recommended exploration and repair of the 
scapholunate and lunotriquetral joints and ligaments.  38 
C.F.R. § 20.1304(c) (2006).  

The veteran also indicated that she is currently scheduled 
for a left wrist arthroscopy in August 2007.  When the VA is 
put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford her the opportunity to identify or 
submit any additional treatment records 
relating to her left wrist disorder, to 
include arthroscopy in August 2007.  
Based upon her response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from any identified treatment source.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond. 

2.  If, and only if, additional evidence 
is obtained which warrants a new VA 
examination, the RO must make 
arrangements to provide the veteran with 
such examination to determine the current 
severity of her left wrist disorder.  The 
claims file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, the examiner 
must provide an opinion as to the current 
severity of the veteran's left wrist 
disorder.  The report must be typed.

3.  The RO must notify the veteran that it 
is her responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After completing the above actions, 
and any other development indicated by 
any response received as a consequence of 
the actions taken above, the RO must 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not resolved 
to the veteran's satisfaction, the RO 
must provide the veteran with a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

